Title: To Thomas Jefferson from George Muter, with Reply, 19–20 February 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas


War Office [Richmond], 19 Feb. 1781. “Capt. Browne [Windsor Brown] attends to know the detirmination of your Excellency and the Hon. Council respecting his acting as Commissary of military stores.” All that remains to do is to fix his “allowance,” and since he is soon to be reduced to half pay as an officer, that allowance should be “the more liberal.”
In Council Feb. 20. 1781.
The board approves of the appointment of Capt. Browne as Commissary of military stores with the allowance given to Capt. Irish his predecessor.

Th: Jefferson


P.S. The allowance to Capt. Irish was fixed by the day, but it was and is meant that exclusively of this the Commissary shall be allowed his reasonable expences while travelling on the duties of his office.


Th: Jefferson

